UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                        No. 07-4465

                              JUSTIN LAYSHOCK, a minor,
                                by and through his parents;
                                 DONALD LAYSHOCK;
                            CHERYL LAYSHOCK, individually
                                 and on behalf of their son

                                             v.

                          HERMITAGE SCHOOL DISTRICT
                        KAREN IONTA, District Superintendent;
                    ERIC W. TROSCH, principal Hickory High School
                 CHRIS GILL, Co-Principal Hickory High School, all in their
                             official and individual capacity

                                                  Hermitage School District,
                                                                    Appellant

                           (WDPA Civil Action No. 06-cv-00116)


PRESENT:         SCIRICA, Chief Judge, SLOVITER, McKEE, RENDELL, BARRY,
                 AMBRO, FUENTES, SMITH, FISHER, CHAGARES, JORDAN,
                 GREENAWAY and ROTH, Circuit Judges

                                         ORDER

       Upon consideration of the petition for rehearing filed by appellant and the answer

filed by appellees, it is hereby O R D E R E D that the petition for rehearing en banc is

granted. It is

       FURTHER ORDERED that the opinion and judgment filed February 4, 2010 as to

the appeal at No. 07-4465, are hereby vacated.
      The matter will be argued before the en banc court on Thursday, June 3, 2010, at

10:00 a.m.

                                               By the Court,


                                               /s/ Anthony J. Scirica
                                               Chief Judge

Date: April 9, 2010

MLR/cc:
     Witold J. Walczak, Esq.
     Kim M. Watterson, Esq.
     Richard T. Ting, Esq.
     Christina Lane, Esq.
     Anthony G. Sanchez, Esq.
     John W. Whitehead, Esq.
     Sean A. Fields, Esq.
     Joanna J. Cline, Esq.




                                           2